Order entered on February 7, 1961 denying motion to stay arbitration unanimously affirmed, with $20 costs and disbursements to respondent-respondent. It is not necessary to reach the question whether there was a waiver of the right to stay the arbitration proceeding by reason of participation in such proceeding, or to determine the precise scope of the rule applied in Matter of De Laurentiis (12 A D 2d 467). It is quite clear that the demand raises issues all of which are arbitrable within article IX of the agreement, including those with respect to interest and whether there was compliance, or excuse for noncompliance, with the conditions to the limited *489arbitration provided by article III. Concur — Breitel, J. P., Yalente, McNally, Steuer and Bastow, JJ.